Judgment, Supreme Court, New York County, rendered on January 8, 1973, convicting defendant, on his plea of guilty, to attempted perjury in the first degree and sentencing him to imprisonment for a term of four months, unanimously modified, as a matter of discretion and in the interests of justice, by reducing the sentence to probation for a period of five years and case remitted to the Trial Term for imposition of conditions of probation. The order of this court entered on October 1,1973, is vacated. The probation report discloses that this defendant has no prior record and it is generally favorable to him in all respects. It should also be noted that the crime of which the defendant pleaded guilty is a nonviolent one. Furthermore, he has been dismissed from the police department. Taking into consideration all the surrounding facts and circumstances, we feel that a prison sentence should not have been imposed and constituted an improvident exercise of discretion. We *937believe that this is a worthy ease to attempt rehabilitation of this defendant and it would be in the interests of the community and of this defendant to have him under supervision of the probation department for five years. Concur — Nunez, J. P., Kupferman, Murphy, Lane and Capozzoli, JJ. [42 A D 2d 931.]